***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               WEBSTER BANK, N.A. v. BRIAN
                    J. FRASCA ET AL.
                        (AC 40307)
                        Alvord, Keller and Bishop, Js.

                                    Syllabus

The plaintiff bank sought to foreclose a mortgage on certain real property
    owned by the defendants F and B. After the trial court rendered a
    judgment of strict foreclosure, the law day passed and the defendants
    did not redeem. Thereafter, the plaintiff filed a motion for a deficiency
    judgment, which the trial court denied due to the plaintiff’s failure to
    establish the fair market value of the property by credible and accurate
    evidence. On appeal to this court, the plaintiff claimed that the trial
    court committed plain error, demonstrated judicial bias and abused its
    discretion. Held:
1. The trial court did not commit plain error when it failed to consider
    certain property valuations in the plaintiff’s appraisal report submitted
    at the deficiency judgment hearing; for the plaintiff to obtain a deficiency
    judgment, it had the burden of proving that the property had a fair
    market value that was less than the amount of the debt on the date title
    vested and, thus, had the burden of presenting sufficient evidence for
    the court to determine the value of the property on that date, the trial
    court, as the fact finder, found that the plaintiff’s appraisal report was
    unreliable, and the plaintiff did not demonstrate that the claimed error
    was both so clear and harmful that a failure to reverse the judgment
    would result in manifest injustice, nor was the court’s alleged error of
    such a monumental proportion that it threatened to erode our system
    of justice.
2. The trial court did not commit plain error when it imposed a preponder-
    ance of the evidence standard of proof under statute (§ 49-14); although
    the plaintiff argued that the court should have used the probable cause
    standard of proof to establish the fair market value of the property, it
    did not demonstrate that the standard used by the court constituted
    plain error, as the trial court’s thorough decision included a detailed
    discussion and analysis in support of its finding that the appraisal con-
    tained significant errors and lacked credibility, and there was no support
    for the notion that a trial court should employ a lesser burden of proof
    than the fair preponderance standard in a deficiency judgment hearing.
3. The trial court did not commit plain error when it made certain comments
    on the record during the deficiency judgment hearing: although some
    of the court’s comments went beyond the scope of the issues and were
    unhelpful and a distraction, they did not demonstrate hostility toward
    the plaintiff and were not a manifestation of bias, as none of the plaintiff’s
    allegations could reasonably be tied to the court’s finding that it failed
    to meet its burden of proof as to the value of the property, and the
    analysis in the court’s memorandum of decision was thorough, well
    reasoned and based on valid legal principles reasonably applied to the
    admissible and credible evidence presented; moreover, although the
    trial court made remarks throughout the hearing referencing knowledge
    derived from extrajudicial sources, such references were not relied on
    by the court in its analytical decision-making process in denying the
    plaintiff’s motion for a deficiency judgment, and the plaintiff did not
    demonstrate that it suffered manifest injustice such that would consti-
    tute plain error requiring reversal.
4. The plaintiff could not prevail on its claim that the trial court abused its
    discretion when it admitted and relied on certain evidence submitted
    during the hearing: although a trial court is not permitted to rely on
    irrelevant evidence to determine the fair market value of a subject
    property, the court was not required to make a fair market value determi-
    nation if it did not find the evidence presented credible or reliable, F
    presented ample evidence for the court to determine that the plaintiff
    failed to satisfy its burden of demonstrating the fair market value of
    the property as of the date title vested in the plaintiff, and, thus, the
    court did not abuse its discretion in utilizing, referencing or examining
    certain appraisal reports to weigh against the opinion of the plaintiff’s
    expert; moreover, because it was the plaintiff’s burden to demonstrate
    the fair market value of the subject property, the court’s decision to
    find no credible valuation on the basis of the plaintiff’s failure to meet
    that burden was within the reasonable bounds of its discretion.
5. The trial court did not abuse its discretion when it denied the plaintiff’s
    motion for a protective order in response to F’s notice of deposition,
    the plaintiff having failed to explain how the denial of its motion caused
    harm and how F’s notice of deposition adversely affected the underlying
    proceeding on the motion for a deficiency judgment.
          Argued February 20—officially released July 10, 2018

                            Procedural History

   Action to foreclose a mortgage on certain real prop-
erty owned by the defendants, and for other relief,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the court, Mintz, J., granted
the plaintiff’s motion to cite in Allison D. Brant as a
party defendant; thereafter, the court, Mintz, J., granted
the plaintiff’s motion for summary judgment as to liabil-
ity only; subsequently, the court, Mintz, J., granted the
plaintiff’s second motion for summary judgment as to
liability only; thereafter, the court, Mintz, J., granted
the plaintiff’s motion for a judgment of strict foreclosure
and rendered judgment thereon; subsequently, the
court, Hon. Kevin Tierney, judge trial referee, denied
the plaintiff’s motion for a protective order; thereafter,
the court, Hon. Kevin Tierney, judge trial referee,
granted the plaintiff’s motion to reargue and for recon-
sideration, but denied the relief requested therein; sub-
sequently, the court, Hon. Kevin Tierney, judge trial
referee, denied the plaintiff’s motion for a deficiency
judgment, and the plaintiff appealed to this court.
Affirmed.
   Andrew P. Barsom, for the appellant (plaintiff).
  Maryam Afif, with whom, on the brief, was Seth J.
Arnowitz, for the appellee (named defendant).
                          Opinion

   BISHOP, J. The plaintiff, Webster Bank, N.A., appeals
from the trial court’s denial of its motion for a deficiency
judgment following a judgment of strict foreclosure
against the defendants Brian J. Frasca and Allison D.
Brant.1 On appeal, the plaintiff asserts three claims: (1)
the court committed plain error by (a) failing to con-
sider two valuations of the property found in the
appraisal report of the plaintiff’s expert witness, (b)
imposing an incorrect burden of proof under General
Statutes § 49-14,2 and (c) making comments during the
hearing that demonstrated judicial bias; (2) the court
abused its discretion by erroneously relying on various
exhibits submitted during the deficiency judgment hear-
ing; and (3) the court abused its discretion by denying
the plaintiff’s motion for a protective order in response
to the defendant’s notice of deposition. We affirm the
judgment of the trial court.
  The following facts and procedural history, as set
forth in the court’s memorandum of decision, are rele-
vant to our consideration of this appeal. ‘‘[The property,
83 East Middle Patent Road, Greenwich (property)] is
two acres of residential zoned property improved with
a single family house built in 1750. The two acres are
located within the boundaries . . . of Stamford . . .
but for reasons not fully explained at the hearing, [the
property] is entitled to receive a Greenwich . . .
address. Apparently, a number of properties located on
East Middle Patent Road share that same distinction,
being Stamford . . . real property with deeds and doc-
uments recorded in the Stamford land records, but pos-
sessing a Greenwich . . . address. The two
defendants, then husband and wife . . . executed an
adjustable rate note to [the plaintiff] for $1,252,000 on
January 19, 2006. That note was secured by a first mort-
gage on [the property] recorded on the Stamford land
records in volume 8410 at page 239. A loan modification
agreement dated February 24, 2011, was executed in
which it was agreed as of March 1, 2011, that the princi-
pal balance due was $1,270,156.98. . . .
   ‘‘This current foreclosure action was returnable to the
Superior Court, judicial district of Stamford-Norwalk
at Stamford on October 7, 2014. The operative com-
plaint was the May 14, 2015 amended complaint, which
alleged nonpayment of the installment payments due
on or about March 1, 2014. . . .
   ‘‘The plaintiff’s May 7, 2015 motion for summary judg-
ment as to the defendant was granted by the court,
Mintz, J., on July 13, 2015. The plaintiff’s July 22, 2015
motion for summary judgment as to [Brant] was granted
by the court . . . on August 31, 2015. The plaintiff’s
March 30, 2015 motion for judgment of strict foreclo-
sure was granted by the court . . . on October 19, 2015.
. . . On October 19, 2015, a judgment of strict foreclo-
sure entered with a law day of December 8, 2015. The
law day of December 8, 2015, passed. No appeal to the
Appellate Court was filed. No stay of the judgment
entered. No motion to open the judgment was filed.
The defendants failed to redeem by their law day. Title
[of the property] therefore passed to the plaintiff
. . . .
  ‘‘Immediately thereafter the plaintiff’s instant motion
for [a] deficiency judgment was filed on December 11,
2015. The motion was assigned to this court and the
court conducted two days of evidentiary hearings on
October 26, 2016 and March 1, 2017. At the conclusion
of evidence each of the three parties represented by
counsel furnished oral argument. Posthearing briefs
were waived.’’
   On April 4, 2017, the court, Hon. Kevin Tierney, judge
trial referee, denied the plaintiff’s motion for a defi-
ciency judgment ‘‘because of the plaintiff’s failure to
establish the fair market value [of the property] by
credible and accurate evidence . . . .’’ This appeal fol-
lowed. Additional facts will be set forth as necessary.
                             I
  On appeal, the plaintiff raises three unpreserved
claims for which it seeks plain error review. First, the
plaintiff contends that the court committed plain error
by failing to consider two valuations of the property
contained in its appraisal report. Second, the plaintiff
argues that the court should not have imposed a prepon-
derance of the evidence standard but, rather, should
have used a probable cause standard in determining
the plaintiff’s burden of proof. Third, the plaintiff claims
that comments made by the court about the plaintiff’s
motive for seeking a deficiency judgment and about
Brant’s family during the hearings reveal judicial bias.
   It is well established that ‘‘[the plain error] doctrine,
codified at Practice Book § 60-5, is an extraordinary
remedy used by appellate courts to rectify errors com-
mitted at trial that, although unpreserved, are of such
monumental proportion that they threaten to erode our
system of justice and work a serious and manifest injus-
tice on the aggrieved party. [T]he plain error doctrine
. . . is not . . . a rule of reviewability. It is a rule of
reversibility. That is, it is a doctrine that this court
invokes in order to rectify a trial court ruling that,
although either not properly preserved or never raised
at all in the trial court, nonetheless requires reversal
of the trial court’s judgment, for reasons of policy. . . .
In addition, the plain error doctrine is reserved for truly
extraordinary situations [in which] the existence of the
error is so obvious that it affects the fairness and integ-
rity of and public confidence in the judicial proceedings.
. . . Plain error is a doctrine that should be invoked
sparingly. . . . Implicit in this very demanding stan-
dard is the notion . . . that invocation of the plain
error doctrine is reserved for occasions requiring the
reversal of the judgment under review. . . .
   ‘‘An appellate court addressing a claim of plain error
first must determine if the error is indeed plain in the
sense that it is patent [or] readily discernible on the
face of a factually adequate record, [and] also . . .
obvious in the sense of not debatable. . . . This deter-
mination clearly requires a review of the plain error
claim presented in light of the record.
   ‘‘Although a complete record and an obvious error
are prerequisites for plain error review, they are not,
of themselves, sufficient for its application. . . . [I]n
addition to examining the patent nature of the error,
the reviewing court must examine that error for the
grievousness of its consequences in order to determine
whether reversal under the plain error doctrine is appro-
priate. A party cannot prevail under plain error unless
it has demonstrated that the failure to grant relief will
result in manifest injustice. . . . In State v. Fagan, [280
Conn. 69, 87, 905 A.2d 1101 (2006), cert. denied, 549
U.S. 1269, 127 S. Ct. 1491, 167 L. Ed. 2d 236 (2007)], we
described the two-pronged nature of the plain error
doctrine: [An appellant] cannot prevail under [the plain
error doctrine] . . . unless he demonstrates that the
claimed error is both so clear and so harmful that a
failure to reverse the judgment would result in manifest
injustice.’’ (Emphasis in original; internal quotation
marks omitted.) Reville v. Reville, 312 Conn. 428, 467–
69, 93 A.3d 1076 (2014). With these principles in mind,
we address each of the plaintiff’s claims of plain error
in turn.
                             A
   The plaintiff’s first plain error claim is that the court
failed, incorrectly, to consider ‘‘additional statements
of value’’ contained in its appraisal report submitted at
the hearing for a deficiency judgment. In support of
this argument, the plaintiff contends that § 49-14 ‘‘does
not require demonstration of the fair market value of
the property as of the date of vesting with absolute
scientific certainty, but rather imposes a burden on the
moving party to supply sufficient facts to permit the
court to make its independent determination of value
as mandated by statute.’’ The plaintiff asserts that the
alternative approaches to valuation set forth in the
appraisal report it submitted in support of its motion
supplemented its final statement of value and, in combi-
nation, the statements of value contained in the
appraisal report amply satisfied its burden of proof
at the deficiency hearing. In response, the defendant
argues that because the court found the appraisal report
not credible, there was ‘‘no reason for the court to
consider any of the valuations allegedly contained
therein.’’ We agree with the defendant.
  The following additional information is pertinent to
this claim. The record reveals that the plaintiff sought
a deficiency judgment against the defendants because at
the time of the strict foreclosure judgment, the property
was appraised at $750,000 and the plaintiff’s debt was
$1,425,498.13. As evidence of the property’s value at
the hearing on the motion for a deficiency judgment, the
plaintiff submitted an appraisal from its expert witness,
Allen Glucksman, a residential real estate appraiser.
Glucksman conducted an appraisal of the property on
December 23, 2015 (December, 2015 report), and con-
cluded that the fair market value of the property was
$725,000. The plaintiff’s claim regarding ‘‘three separate
and distinct statements of value’’ contained in the
December, 2015 report refers to the appraiser’s discus-
sion of the sales comparison approach, which resulted
in a valuation of the property at $725,000; the cost
approach, which yielded a value of $846,421; and in the
appendix to the appraisal report, a property field card
which lists a 2014 appraisal value of $894,144.
Glucksman’s affidavit, also attached to the appraisal
report, stated, ‘‘[i]t is my professional opinion to a rea-
sonable degree of certainty that the value of the subject
property in its present condition is $725,000.’’
Glucksman testified that he could not complete the cost
approach. There was no testimony regarding the 2014
property field card valuation.
   The defendants did not submit their own appraisal
of the property. Rather, they presented their own expert
witness, Taylor Beerbower, another residential real
estate appraiser, who examined and gave testimony
regarding Glucksman’s December, 2015 report. Beer-
bower asserted that the report contained significant
errors making it ‘‘unreliable and inconclusive’’ and con-
firmed that it did not provide enough evidence for the
court to establish the value of the property. Beerbower
noted, inter alia, that the appraisal report did not include
any other antique homes as comparables, included a
short sale home as a comparable, contained significant
errors in the square footage calculations of some of the
comparables, and overall lacked discussion in the body
of the report explaining how Glucksman arrived at his
appraisal value. In its decision, the court noted many
of the same errors in the December, 2015 report that
Beerbower highlighted in his testimony.3 It concluded
that the plaintiff failed to establish the fair market value
by credible and accurate evidence.
  This court previously has stated that ‘‘[a] deficiency
proceeding has a very limited purpose. . . . [T]he
court, after hearing the party’s appraisers, determines
the value of the property and calculates any deficiency.
This deficiency judgment procedure presumes the
amount of the debt as established by the foreclosure
judgment and merely provides for a hearing on the value
of the property. . . . The deficiency hearing concerns
the fair market value of the subject property as of the
date title vests in the foreclosing plaintiff under [Gen-
eral Statutes] § 49-14. . . . [T]he value placed on the
property by the court for the purposes of rendering
judgment of strict foreclosure and setting law days [is]
irrelevant to a subsequent deficiency judgment proceed-
ing. . . .
   ‘‘[I]mplicit in . . . § 49-14 is the requirement that the
party seeking a deficiency judgment satisfy her burden
of proof regarding the fair market value of the property
. . . in particular, the requirement that the plaintiff pro-
vide the court with sufficient evidence to demonstrate
that she is entitled to a deficiency judgment. . . . When
considering a motion for a deficiency judgment, the
trial court may make an independent determination as
to the valuation of the property. . . . Our Supreme
Court has held that, in a deficiency judgment proceed-
ing, [t]he determination of [a property’s] value by a
court is the expression of the court’s opinion aided
ordinarily by the opinions of expert witnesses, and
reached by weighing those opinions in light of all the
circumstances in evidence bearing upon value and its
own general knowledge of the elements going to estab-
lish it. . . . [T]he determination of the credibility of
expert witnesses and the weight to be accorded their
testimony is within the province of the trier of facts,
who is privileged to adopt whatever testimony he rea-
sonably believes to be credible. . . .
   ‘‘In determining valuation pursuant to . . . § 49-14,
the trier, as in other areas of the law, is not bound by
the opinion of the expert witnesses . . . . The evalua-
tion of testimony is the sole province of the trier of
fact. We do not retry the case. The conclusion of the
trial court must stand unless there was an error of law
or a legal or logical inconsistency with the facts found.
. . . We will disturb the trial court’s determination of
valuation, therefore, only when it appears on the record
before us that the court misapplied or overlooked, or
gave a wrong or improper effect to, any test or consider-
ation which it was [its] duty to regard.’’ (Citations omit-
ted; internal quotation marks omitted.) Brownstein v.
Spilke, 117 Conn. App. 761, 765–67, 982 A.2d 198 (2009),
cert. denied, 294 Conn. 927, 986 A.2d 1053 (2010).
  In order for the plaintiff to succeed in its quest for
a deficiency judgment, it was required to prove that the
property had a fair market value that was less than the
amount of the debt on the date of the vesting of title.
To accomplish this goal, the plaintiff had the burden
of presenting sufficient evidence for the court to deter-
mine the value of the property on that date. See Eich-
man v. J & J Building Co., 216 Conn. 443, 451, 582
A.2d 182 (1990).
  ‘‘When confronted with conflicting evidence as to
valuation the trier may properly conclude that under all
the circumstances a compromise figure most accurately
reflects fair market value. . . . While we have held that
the trial court may set the property value at a compro-
mise figure when confronted with conflicting expert
testimony as to valuation . . . we have never held that
the court must do so in the absence of any credible
evidence.’’ (Citations omitted; emphasis in original;
internal quotation marks omitted.) Id., 452. We reiterate
that ‘‘[i]t is within the province of the trial court, when
sitting as the fact finder, to weigh the evidence pre-
sented and determine the credibility and effect to be
given the evidence.’’ (Internal quotation marks omit-
ted.) DuBaldo Electric, LLC v. Montagno Construction,
Inc., 119 Conn. App. 423, 444, 988 A.2d 351 (2010).
   The plaintiff claims that the court ‘‘considered only
one of the three separate and distinct statements of
value set forth in [the December, 2015 report]’’ and
‘‘failed to take into account all the circumstances in
evidence bearing upon value as required and completely
disregarded the obligation to use its own general knowl-
edge to make an independent determination of the value
of the property . . . .’’ (Internal quotation marks omit-
ted.) In sum, the plaintiff argues that the court commit-
ted plain error because it discussed only the $725,000
appraisal value in its decision, and did not reference the
other two statements of value that were ‘‘unchallenged’’
and ‘‘factually sufficient’’ listed in the December, 2015
report. In making this argument, however, the plaintiff
fails to acknowledge the court’s finding that the plain-
tiff’s appraisal report was unreliable; nor has the plain-
tiff demonstrated that ‘‘the claimed error is both so
clear and so harmful that a failure to reverse the judg-
ment would result in manifest injustice.’’ (Emphasis in
original; internal quotation marks omitted.) Reville v.
Reville, supra, 312 Conn. 468–69. Finally, we cannot
conclude that the court’s alleged error was of such a
monumental proportion that it threatened to erode our
system of justice, based on the court’s role as the trier
of fact. Under § 49-14, the court ‘‘is privileged to adopt
whatever testimony [it] reasonably believes to be credi-
ble;’’ (internal quotation marks omitted) Brownstein v.
Spilke, supra, 117 Conn. App. 766; and in this case,
it found the plaintiff’s evidence not to be sufficiently
credible. Accordingly, we conclude that the plaintiff
has failed to demonstrate that the court committed plain
error in not relying on the alternative values set forth
in Glucksman’s appraisal report.
                              B
    The plaintiff additionally claims that the court com-
mitted plain error by imposing an erroneous burden of
proof under § 49-14. In its decision, the court stated,
‘‘[t]his court finds that the plaintiff has failed to establish
by sufficient credible evidence to satisfy the plaintiff’s
burden of proof by a fair preponderance of the evidence
as to what the fair market value is of [the property]
. . . .’’ On appeal, the plaintiff submits that trial courts
should employ a probable cause standard as the burden
of proof during deficiency judgment hearings. We are
unpersuaded.
   We first reiterate that implicit in a deficiency hearing
under § 49-14 ‘‘is the requirement that the party seeking
a deficiency judgment satisfy her burden of proof
regarding the fair market value of the property . . . in
particular, the requirement that the plaintiff provide the
court with sufficient evidence to demonstrate that she
is entitled to a deficiency judgment. . . . When consid-
ering a motion for a deficiency judgment, the trial court
may make an independent determination as to the valu-
ation of the property.’’ (Emphasis omitted; internal quo-
tation marks omitted.) Banco Popular North America
v. du’Glace, LLC, 146 Conn. App. 651, 656, 79 A.3d
123 (2013).
   Although the plaintiff argues that the court should
have used a lesser standard of proof to establish the
fair market value of the property, it has not demon-
strated that the standard employed by the court consti-
tuted plain error. Additionally, the court’s thorough
decision includes a detailed discussion and analysis
in support of its finding that Glucksman’s appraisal
contained significant errors and, accordingly, lacked
credibility. See footnote 3 of this opinion. Also, we are
aware of no decisional support for the notion that a
trial court should employ a lesser burden of proof than
the fair preponderance standard in a deficiency judg-
ment hearing. To the contrary, this court previously has
affirmed a denial of a motion for a deficiency judgment
when the trial court applied a fair preponderance of
the evidence standard and concluded that the plaintiff’s
expert witness was not credible. See Farmers &
Mechanics Savings Bank v. Durham Realty, Inc., 34
Conn. App. 204, 206, 640 A.2d 1017 (1994) (‘‘[t]he mov-
ant has failed to satisfy its burden of proof by establish-
ing by a fair preponderance of the evidence the
reasonable market value of the premises as of the date
of the transfer of title to it’’ [emphasis omitted; internal
quotation marks omitted]).
   We reiterate that the plain error doctrine should be
invoked sparingly and ‘‘reserved for truly extraordinary
situations [in which] the existence of the error is so
obvious that it affects the fairness and integrity of and
public confidence in the judicial proceedings.’’ (Internal
quotation marks omitted.) Reville v. Reville, supra, 312
Conn. 468. The error also must be plain in the sense
that is patent or readily discernible, and obvious in the
sense of not debatable. Id. In the present case, this
particular argument advanced by the plaintiff, that this
court should adopt a diminished standard of proof for
deficiency judgment hearings, fails because the stan-
dard of proof employed by the court was not plain error.
Indeed, it was not erroneous at all.
                             C
  Next, the plaintiff claims that the court committed
plain error because its comments during the hearings
and in its memorandum of decision reflected a judicial
bias against the plaintiff. The plaintiff asserts that the
court’s commentary throughout the proceedings sug-
gests that the court attributed ‘‘an ulterior motive to
[the] plaintiff in pursuing the deficiency judgment to
reach the assets of, or collection of, the proposed defi-
ciency balance due from nonparty family members of
[Brant].’’ The plaintiff claims, as well, that the court’s
comments during the hearing, specifically regarding the
defendant’s former father-in-law, reflected bias because
he was not a party to the action. In sum, the plaintiff
asserts that ‘‘the statements of the court attributing an
ulterior motive to [the] plaintiff’s exercise of its statu-
tory rights and its statements within the memorandum
of decision regarding the family of . . . Brant give rise
to the appearance of a lack of impartiality and bias to
a reasonable observer which requires reversal of the
court’s decision as plain error.’’
   Before our discussion of the plaintiff’s particular
claims, we review, briefly, the issue of judicial bias.
‘‘[T]he floor established by the Due Process Clause
clearly requires a fair trial in a fair tribunal . . . before
a judge with no actual bias against the defendant or
interest in the outcome of [a] particular case.’’ (Citation
omitted; internal quotation marks omitted.) Bracy v.
Gramley, 520 U.S. 899, 904–905, 117 S. Ct. 1793, 138 L.
Ed. 2d 97 (1997). ‘‘[O]ur Supreme Court has recognized
that a claim of judicial bias strikes at the very core of
judicial integrity and tends to undermine public confi-
dence in the established judiciary. . . . No more ele-
mentary statement concerning the judiciary can be
made than that the conduct of the trial judge must be
characterized by the highest degree of impartiality. If
[the judge] departs from the standard, he [or she] casts
serious reflection upon the system of which [the judge]
is a part. . . . We review this [unpreserved] claim [of
partiality] therefore . . . under a plain error standard
of review.’’ (Internal quotation marks omitted.) Schi-
menti v. Schimenti, 181 Conn. App. 385, 394,             A.3d
     (2018).
   ‘‘We use an objective rather than a subjective stan-
dard in deciding whether there has been a violation of
canon 3 (c) (1) [of the Code of Judicial Conduct]. Any
conduct that would lead a reasonable [person] knowing
all the circumstances to the conclusion that the judge’s
impartiality might reasonably be questioned is a basis
for the judge’s disqualification. Thus, an impropriety or
the appearance of impropriety . . . that would reason-
ably lead one to question the judge’s impartiality in a
given proceeding clearly falls within the scope of the
general standard. . . . The question is not whether the
judge is impartial in fact. It is simply whether another,
not knowing whether or not the judge is actually impar-
tial, might reasonably question his . . . impartiality, on
the basis of all of the circumstances. . . . Even in the
absence of actual bias, a judge must disqualify himself
in any proceeding in which his impartiality might rea-
sonably be questioned, because the appearance and the
existence of impartiality are both essential elements of
a fair exercise of judicial authority.’’ (Citations omitted;
internal quotation marks omitted.) Burton v. Mottolese,
267 Conn. 1, 30, 835 A.2d 998 (2003), cert. denied, 541
U.S. 1073, 124 S. Ct. 2422, 158 L. Ed. 2d 983 (2004).
   ‘‘In assessing a claim of judicial bias, we are mindful
that adverse rulings, alone, provide an insufficient basis
for finding bias even when those rulings may be errone-
ous. . . . [O]pinions formed by the judge on the basis
of facts introduced or events occurring in the course
of the current proceedings, or of prior proceedings, do
not constitute a basis for a bias or partiality motion
unless they display a deep-seated favoritism or antago-
nism that would make fair judgment impossible. Thus,
judicial remarks during the course of a trial that are
critical or disapproving of, or even hostile to, counsel,
the parties, or their cases, ordinarily do not support a
bias or partiality challenge. They may do so if they
reveal an opinion that derives from an extrajudicial
source; and they will do so if they reveal such a high
degree of favoritism or antagonism as to make fair
judgment impossible.’’ (Citations omitted; emphasis in
original; internal quotation marks omitted.) Schimenti
v. Schimenti, supra, 181 Conn. App. 395. It is through
the lens of this jurisprudence that we view the plaintiff’s
claims of judicial bias.
   We first address the plaintiff’s assertion that the court
displayed bias against it by suggesting that the plaintiff
had an ulterior motive in bringing this action, which
was to obtain satisfaction of its debt from Peter Brant,
the defendant’s former father-in-law. In support of this
claim, the plaintiff cites to five pages of transcript from
the October 26, 2016 hearing, which, the plaintiff claims,
reveal the court’s impropriety in this regard. The tran-
script reflects that before hearing any testimony on this
date, the court asked counsel whether any efforts had
been made to resolve the matter and, in that context,
repeatedly referred to Peter Brant, a person of substan-
tial financial means.4
   We agree that the court’s comments regarding the
practical issue of whether the plaintiff could actually
obtain satisfaction of any deficiency judgment from
either of the named defendants are of concern because
they were beyond the scope of the issues for the court’s
decision. We do not read these comments, however, as
a demonstration of hostility toward the plaintiff’s claim
for a deficiency judgment. Instead, although we agree
with the plaintiff that the court’s many references to
Peter Brant were unhelpful and a distraction, we do
not view that as a manifestation of bias, but rather find
that they were a reflection of the court’s views of the
economic realities of the plaintiff’s chances of col-
lection.
   As additional support for its claim of judicial bias,
the plaintiff asserts that in the March 1, 2017 hearing,
the court made bias-infused comments regarding
whether the court could credit any payments made on
the mortgage, after the debt was determined at foreclo-
sure, against the deficiency. One reasonable reading
of the transcript reveals, however, that the court was
posing a hypothetical situation and not positing that
any such payments had, in fact, been made.5 In their
briefs, both parties ultimately agreed that the court
had created a ‘‘fictitious scenario’’ during this colloquy;
therefore, it is in this context that we assess the colloquy
between the court and the plaintiff’s counsel. We first
turn to the court’s comments regarding a hypothetical
scenario in response to an assertion made by the plain-
tiff’s counsel that TD Bank, N.A. v. Doran, 162 Conn.
App. 460, 131 A.3d 288 (2016), stands for the principle
‘‘that the underlying finding of the judgment debt in
the judgment of strict foreclosure is conclusive on the
court’s determination of the amount of the debt in a
deficiency proceeding in that same action.’’6 In reply,
the court challenged counsel’s reliance on TD Bank,
N.A., and posited that it could consider any evidence of
payment made by the borrower, after strict foreclosure,
toward the mortgage debt.7 In sum, we understand from
this exchange that the court was challenging counsel’s
reading of the TD Bank, N.A. decision and positing,
instead, under the scenario it outlined, that the court
could credit against the deficiency any payments made
to the plaintiff by a member of Brant’s family, after the
judgment of strict foreclosure, but prior to the defi-
ciency hearing, in order to calculate the remaining bal-
ance owed on the mortgage debt.8 Because there was no
such evidence adduced at the hearing, it is reasonable
to conclude that the court, in this exchange, was testing
the contours of the TD Bank, N.A. decision as an exer-
cise and not positing that payments toward the debt
had actually been made.
   Allied to the plaintiff’s claim that the court wrongly
attributed an ulterior motive to it for seeking a defi-
ciency judgment against the defendants is the claim
that the court improperly made reference to its own
personal knowledge of the area in which the subject
property is located and to the Brant family which the
court stated owns real estate nearby. In its principal
brief, the plaintiff states that ‘‘[t]he transcript of the
hearing clearly reflects that the court has vast personal
knowledge of the area in which the property is located
as well as the surrounding area and market conditions.
The court, instead of employing its obvious knowledge
to make a determination of value of the property as
required under [§] 49-14, appears to have elected to
attribute an ulterior motive to [the] plaintiff’s pursuit
of a statutory right to seek a deficiency judgment due
to its own knowledge of the property holdings and
finances of [Brant’s] family.’’ As claimed by the plaintiff,
the court’s knowledge of the area is reflected in its
memorandum of decision in which the court stated:
‘‘This property is immediately adjacent to real property
owned by the family of [Brant], and in this court’s opin-
ion would be a natural acquisition by the Brant family
of this additional two acres.’’9 Although we agree that
reference to an adjacent property not owned by either
defendant was unnecessary to the court’s decision, we
do not read in this reference a bias against the plaintiff’s
quest for a deficiency judgment. Indeed, it amply reveals
that the court had familiarity with the area and with
Brant’s family and that the court, albeit distractingly,
shared this information with the parties during the hear-
ing.10 It should be noted, as well, that during the hearing,
the plaintiff’s counsel may have in fact perceived the
court’s knowledge of the area in which the property is
located as a benefit to the parties. In his closing argu-
ment, the plaintiff’s counsel stated in regard to the
court’s familiarity with the property: ‘‘That’s why . . .
Your Honor, with your background and understanding
of this particular market, was assigned this case. I think
it’s a benefit to all parties to have had Your Honor
assigned.’’
   In response to the plaintiff’s claims of judicial bias,
the defendant contends that none of the plaintiff’s alle-
gations of bias can reasonably be tied to the court’s
finding that the plaintiff failed to meet its burden of
proof as to the value of the property. We agree. Although
the court’s comments regarding the Brant family and
the expression of the court’s knowledge of the area and
property in question should not have been stated, we
do not find bias in the court’s many asides and digres-
sions. In sum, a review of the hearing transcripts reveals
that throughout the proceedings, the court often made
lengthy anecdotal comments, engaged in tangential
musings, and pondered detailed hypotheticals not rele-
vant to the issues at hand.11 Additionally, although, as
noted, the court also made several comments reflecting
a knowledge of the parties’ immediate family which
were not pertinent to the issue confronting the court,
we do not believe that the court’s multiple, unhelpful
interjections reflected a hostility toward the plaintiff’s
claims or against the plaintiff itself. Thus, although the
transcripts of the proceedings reveal that the court
offered extended asides on matters not at issue, the
analysis in its memorandum of decision was thorough,
well reasoned, and based on valid legal principles rea-
sonably applied to the admissible and credible evidence
presented before it. See footnote 3 of this opinion.
Although we recognize that throughout the hearing the
court made remarks referencing knowledge derived
from extrajudicial sources, which may support a claim
of judicial bias; Schimenti v. Schimenti, supra, 181
Conn. App. 395; such references were not relied upon
by the court in its analytical decision-making process in
denying the plaintiff’s motion for a deficiency judgment.
Although the court repeatedly made unnecessary and/
or unhelpful comments throughout the hearing, the
plaintiff has not demonstrated that it suffered manifest
injustice such that would constitute plain error requir-
ing reversal.
                             II
   The plaintiff next claims that the court abused its
discretion by ‘‘improperly admitting and relying on irrel-
evant evidence; drawing improper inferences of current
value from the original loan amount; and failing to con-
sider the uncontroverted evidence of value presented
during the hearing.’’ Because all the claims are reviewed
under an abuse of discretion standard, we discuss
them collectively.
   ‘‘[A] trial court in foreclosure proceedings has discre-
tion, on equitable considerations and principles, to with-
hold foreclosure or to reduce the amount of the stated
indebtedness. . . . A request for a deficiency judgment
is part of a foreclosure action. . . . We review mort-
gage foreclosure appeals under the abuse of discretion
standard. . . . The determination of what equity
requires is a matter for the discretion of the trial court.
. . . In determining whether the trial court has abused
its discretion, we must make every reasonable presump-
tion in favor of the correctness of its action. . . . Our
review of a trial court’s exercise of the legal discretion
vested in it is limited to the questions of whether the
trial court correctly applied the law and could reason-
ably have reached the conclusion that it did.’’ (Citations
omitted; internal quotation marks omitted.) MTGLQ
Investors, L.P. v. Egziabher, 134 Conn. App. 621, 623–
24, 39 A.3d 796 (2012).
  The plaintiff first asserts that the court abused its
discretion by admitting into evidence a January 11, 2006
appraisal report of the property (January, 2006 report)
and then referencing the report in its memorandum
of decision. The defendant testified that the plaintiff
ordered the January, 2006 report, which appraised the
property to have a fair market value of $1,565,000 on
January 9, 2006. The plaintiff argues that the January,
2006 report is irrelevant because it ‘‘had absolutely no
legal, logical, or factual relationship to the value of the
property as of December 11, 2015 . . . .’’
   As support, the plaintiff relies on First Federal Bank,
FSB v. Gallup, 51 Conn. App. 39, 42–44, 719 A.2d 923
(1998), for the proposition that a deficiency hearing
under § 49-14 concerns the fair market value of the
subject property as of the date title vests in the foreclos-
ing plaintiff. The value of the property at any other time
is irrelevant. See id., 42. In this setting, the plaintiff’s
reliance on Gallup is misplaced. In Gallup, unlike the
situation at hand, the trial court relied on a two year
old appraisal in its valuation of the subject property.
   In the present case, the court wrote that it was
‘‘merely using the [January, 2006] appraisal for two
points; the dichotomy between the large value in 2006
with the change to a 54 [percent] lesser value according
to [Glucksman’s] [December, 2015 report] and the fail-
ure of [Glucksman] to utilize Greenwich properties for
comparables.’’12 The court therefore did not utilize the
January, 2006 report to determine the current fair mar-
ket value of the property; rather, the court made refer-
ence to the January, 2006 report as further reason to
find Glucksman’s appraisal an unreliable indicator of
the fair market value of the property.
    Second, the plaintiff asserts that the court abused its
discretion by improperly considering the defendants’
original loan amount. Specifically, it asserts that ‘‘the
court impermissibly relied on and drew inferences from
the original [loan] amount . . . to determine the value
of the property at the time of title vesting.’’ In its deci-
sion, the court wrote: ‘‘Of overarching consideration
was the fact that [the defendants’] loan had been fur-
nished by the plaintiff . . . on January 19, 2006, in the
amount of $1,252,000. Therefore, the fair market value
of this real property as of January 19, 2006, had to have
exceeded by some percentage of $1,252,000. . . . Yet
it is that same entity, [the plaintiff], that is now claiming
that the fair market value of the same real property is
$725,000. That dichotomy demands that the appraisal
opinion be examined with careful scrutiny.’’
  The plaintiff’s assertion, however, ignores the court’s
numerous recitals, based upon the evidence submitted
during the hearing, for its conclusion that the Decem-
ber, 2015 report was not reliable. The court explained
that it believed that the substantial errors and lack of
explanation thereof, as highlighted by the defendant’s
expert witness, culminated in an unreliable appraisal.
The court’s decision does not reference the original
loan amount beyond mentioning it as background infor-
mation. Nor does the court rely on the original loan
amount in its analysis or determine that the fair market
value of the property was an amount based on the
original loan amount. Accordingly, the court did not
abuse its discretion in referencing the original loan
amount.
   Third, the plaintiff contends that the court improperly
relied on appraisal reports of the property that
Glucksman conducted in March, 2015 and September,
2015. The court’s decision references the prior appraisal
reports as a comparison to the December, 2015 report,
notably highlighting discrepancies between the reports,
even when the reports utilized some of the same compa-
rable homes. Again, the court appears to have utilized
the prior appraisal reports as part of its basis for
determining that the plaintiff’s evidence was not credi-
ble or accurate. The record does not support the plain-
tiff’s claim that the court relied on the prior appraisal
reports to determine the present value of the property.
   Fourth, the plaintiff claims that the court abused its
discretion by ‘‘engaging in a hypertechnical analysis’’
of the comparables in the December, 2015 report and
the prior appraisal reports, thereby failing to make a
determination of value ‘‘based on the other sufficient
evidence’’ presented. To further its argument, the plain-
tiff recites portions of the court’s decision and state-
ments made by the court during the hearings.
   We reiterate that the determination of value ‘‘is the
expression of the court’s opinion aided ordinarily by the
opinions of expert witnesses, and reached by weighing
those opinions in light of all the circumstances in evi-
dence bearing upon value and its own general knowl-
edge of the elements going to establish it. . . . [T]he
determination of the credibility of expert witnesses and
the weight to be accorded their testimony is within the
province of the trier of facts, who is privileged to adopt
whatever testimony he reasonably believes to be credi-
ble.’’ (Internal quotation marks omitted.) Brownstein
v. Spilke, supra, 117 Conn. App. 766. Furthermore, when
we review claims for an abuse of discretion, ‘‘the ques-
tion is not whether any one of us, had we been sitting
as the trial judge, would have exercised our discretion
differently. . . . Rather, our inquiry is limited to
whether the trial court’s ruling was arbitrary or unrea-
sonable.’’ (Citation omitted; internal quotation marks
omitted.) State v. Cancel, 275 Conn. 1, 18, 878 A.2d
1103 (2005).
   We agree with the general principle that during a
deficiency judgment hearing, a trial court is not permit-
ted to rely on irrelevant evidence to determine the fair
market value of the subject property. We also agree
that a trial court is not required to make a fair market
value determination if it does not find the evidence
presented at the deficiency judgment hearing credible
or reliable. Within this parameter, the defendant pre-
sented ample evidence for the court, in the exercise of
its discretion, to determine that the plaintiff failed to
satisfy its burden of demonstrating the fair market value
of the property as of the date title vested in the plaintiff.
Accordingly, we cannot conclude that the court abused
its discretion in utilizing the prior appraisal reports, or
examining the December, 2015 report in detail, to weigh
against the opinion of the plaintiff’s expert. Because
ultimately it was the plaintiff’s burden to demonstrate
the fair market value of the subject property in a defi-
ciency judgment, the court’s decision to find no credible
valuation on the basis of the plaintiff’s failure to meet
this burden was within the reasonable bounds of its dis-
cretion.
                             III
  Lastly, the plaintiff claims that the court abused its
discretion by denying the plaintiff’s motion for a protec-
tive order in response to the defendant’s notice of depo-
sition. ‘‘Practice Book § 13-5 provides in relevant part:
Upon motion by a party from whom discovery is sought,
and for good cause shown, the judicial authority may
make any order which justice requires to protect a party
from annoyance, embarrassment, oppression, or undue
burden or expense, including one or more of the follow-
ing . . . that the discovery may be had only on speci-
fied terms . . . .’’ (Internal quotation marks omitted.)
Coss v. Steward, 126 Conn. App. 30, 46, 10 A.3d 539
(2011). ‘‘[T]he [trial] court’s inherent authority to issue
protective orders is embodied in Practice Book § 13-5
. . . . The use of protective orders and the extent of
discovery is within the discretion of the trial judge. . . .
We have long recognized that the granting or denial of
a discovery request . . . is subject to reversal only if
such an order constitutes an abuse of that discretion.’’
(Citation omitted; internal quotation marks omitted.)
Id. We reiterate that ‘‘[i]n determining whether the trial
court has abused its discretion, we must make every
reasonable presumption in favor of the correctness of
its action.’’ (Internal quotation marks omitted.) MTGLQ
Investors, L.P. v. Egziabher, supra, 134 Conn. App. 624.
   Nonetheless, the plaintiff fails to explain how the
denial of its protective order caused harm, beyond the
general assertion that the denial ‘‘impermissibly
allowed the relitigation of issues that were irrelevant
to the stance of the proceedings and had previously
been disposed of by the judgment of strict foreclosure.’’
The plaintiff fails to identify which issues were irrele-
vant and caused harm and, more importantly, fails to
explain how the defendant’s notice of deposition
adversely affected the underlying proceeding on the
motion for a deficiency judgment.13 Accordingly, we
cannot conclude that the court abused its discretion in
denying the plaintiff’s motion for a protective order.
See Coss v. Steward, supra, 126 Conn. App. 47 (affirming
court’s granting of motion for protective order when
plaintiffs failed to demonstrate how they were harmed
by protective order).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Frasca is the only defendant who filed a brief in this appeal. We refer
to Frasca as the defendant, and to Frasca and Brant collectively as the
defendants. The other named defendants in the underlying foreclosure
action, People’s United Bank and the city of Stamford, were not parties to
the motion for a deficiency judgment.
   2
     General Statutes § 49-14 (a) provides: ‘‘At any time within thirty days
after the time limited for redemption has expired, any party to a mortgage
foreclosure may file a motion seeking a deficiency judgment. Such motion
shall be placed on the short calendar for an evidentiary hearing. Such hearing
shall be held not less than fifteen days following the filing of the motion,
except as the court may otherwise order. At such hearing the court shall
hear the evidence, establish a valuation for the mortgaged property and
shall render judgment for the plaintiff for the difference, if any, between
such valuation and the plaintiff’s claim. The plaintiff in any further action
upon the debt, note or obligation, shall recover only the amount of such
judgment.’’
   3
     For example, the court noted that the December, 2015 report erroneously
stated that the property was served by public water and sewer, rather than
a private well and septic system. Glucksman only was asked to conduct an
external appraisal of the property, but it was vacant and available for interior
inspection. Beerbower testified that internal inspections of antique houses
are important. The record reflects that all four comparable properties utilized
in the appraisal report were located in Stamford. Both Glucksman and
Beerbower testified that property values in Greenwich would be different
from those in Stamford.
   4
     During the October 26, 2016 hearing, the following colloquy occurred
before the start of evidence:
   ‘‘The Court: Okay. All right. What was the face amount of the mortgage?
   ‘‘[The Plaintiff’s Counsel]: Your Honor, I believe it was $1,525,000.
   ‘‘The Court: No, I don’t think so.
   ‘‘[The Plaintiff’s Counsel]: $1,595,000, then.
   ‘‘[The Defendant’s Counsel]: No.
   ‘‘[The Plaintiff’s Counsel]: Your Honor, it was $1,252,000.
   ‘‘The Court: Okay. Thank you. Okay. You’ve . . . spent some time trying
to resolve this matter?
   ‘‘[The Plaintiff’s Counsel]: Your Honor, I—not from my perspective. I
believe there had been—
   ‘‘The Court: You’re looking for Peter Brant in this room?
   ‘‘[The Plaintiff’s Counsel]: No, Your Honor, I’m not.
   ‘‘The Court: Okay. You know he’s not a party to the case?
   ‘‘[The Plaintiff’s Counsel]: I understand that.
   ‘‘The Court: Brant Foundation is not a party to this case.
   ‘‘[The Plaintiff’s Counsel]: Correct.
   ‘‘The Court: Correct. You surely couldn’t be looking for money from [the
defendant], could you?
   ‘‘[The Plaintiff’s Counsel]: Your Honor, my client’s instructions are simply
to proceed against both parties obligated on the note.
   ‘‘The Court: Okay. Any reason to believe that [the defendant] has any
money whatsoever?
   ‘‘[The Plaintiff’s Counsel]: Not personally, no.
   ‘‘The Court: Deficiency judgment enters against [the defendant], he pulls
the plug, and I’ll see you in Bridgeport. Okay.
   ‘‘[The Plaintiff’s Counsel]: Understood.
   ‘‘The Court: Yes. So why are we spending a lot of time if that’s—if that’s
the case?
   ‘‘[The Plaintiff’s Counsel]: Your Honor, my—my client’s belief is—and,
again, subject to verifying with Your Honor the actual substance of the note
itself—that there may be available avenues for collection of the defi-
ciency balance.
   ‘‘The Court: Okay. You have title to the property, correct?
   ‘‘[The Plaintiff’s Counsel]: Correct, Your Honor.
   ‘‘The Court: And there was a claim that you served Allison Brant at the
place of abode; that is [the property], correct?
   ‘‘[The Plaintiff’s Counsel]: Correct.
   ‘‘The Court: And there was a claim that, in fact, that was not her abode
at the time of the service, correct?
   ‘‘[The Plaintiff’s Counsel]: Correct.
   ‘‘The Court: And therefore you joined her in it—in to be able to effect
service on her, is that correct?
   ‘‘[The Plaintiff’s Counsel]: Correct, Your Honor.
   ‘‘The Court: And did—were you able to effect service on her?
   ‘‘[The Plaintiff’s Counsel]: Yes.
   ‘‘The Court: At her father’s house, wasn’t it?
   ‘‘[The Plaintiff’s Counsel]: I believe so.
   ‘‘The Court: Yes. Okay. And do you know who she is employed by?
   ‘‘[The Plaintiff’s Counsel]: I do not.
   ‘‘The Court: You don’t?
   ‘‘[The Plaintiff’s Counsel]: I’m from up north, Your Honor.
   ‘‘The Court: You don’t—you really don’t know that?
   ‘‘[The Plaintiff’s Counsel]: I really don’t. I’m not from this area.
   ‘‘[Brant’s Counsel]: I’m not going to disclose it, Your Honor, but I think
perhaps counsel can read between the lines.
   ‘‘The Court: Would it surprise you that she may have been employed
by an entity over which . . . Peter Brant, may have had some or some
arguable control?
   ‘‘[The Plaintiff’s Counsel]: It wouldn’t surprise me, no. I just don’t know
her exact employer, Your Honor.
   ‘‘The Court: So if [Peter] Brant has control over her finances by reason
of where she lives, and her finances by reason of where she is employed
or has occupancy, how are you going to get any money from her?
   ‘‘[The Plaintiff’s Counsel]: Your Honor, my client—I understand the court’s
position. With respect to what happens should a deficiency judgment be
entered, more likely than not the bank would undertake its own collection
activities absent counsel. That’s what I’ve seen happen in every case in
which a deficiency is entered.
   ‘‘The Court: I bet that if your client came into this court and had a file,
a manila file with a folder on the outside, that the word Brant would be in
large letters, red, bold, and a sticker would—saying this is Peter Brant’s
daughter, because everybody in Webster Bank would know who Peter
Brant is.
   ‘‘[The Plaintiff’s Counsel]: My understanding is that they do, Your Honor.
   ‘‘The Court: Yes, they do. Okay. And everybody in Webster Bank would
know that when you’re talking about Peter Brant that you’re talking about
nine digits. All right. You know what I’m talking about?
   ‘‘[The Plaintiff’s Counsel]: Yes, Your Honor.
   ‘‘The Court: Okay. Isn’t that coloring what your client is doing here?
   ‘‘[The Plaintiff’s Counsel]: Your Honor, to the extent that the bank knows
it has no recourse whatsoever against Peter Brant or any party aside from
those who signed that note, I don’t think it bears any relevance.
   ‘‘The Court: Okay. Isn’t the bottom line of this case that—that there were
three people who made a major mistake—[the defendant], [Brant], and [the
plaintiff]—and they blew it on the value of the property. And the property
is not worth a million-two or a million-five, as what they paid it. It was only
worth half, and now you’re trying to relitigate that mistake in this court.
No body language, please.
   ‘‘Unidentified Speaker: All right, sir.
   ‘‘The Court: Okay.’’
   Furthermore, our review of the record reveals that the defendant’s objec-
tion to the motion for a deficiency judgment filed on February 1, 2016, and
contained in the court’s file, included information that may have informed
the court’s comments in this regard. In his objection to the motion for a
deficiency judgment in which the defendant attempted to assert a defense
of unconscionability, the defendant alleged: ‘‘The Webster Bank Residential
Mortgage Exception Request provided by the plaintiff in its response to
[the] defendant’s first request for production has the following comments:
[Allison] Brant’s father, Peter Brant is a valued customer at Webster Bank.
He has approximately [$]10 million in loans and approximately $579,000 on
deposit. His net worth is approximately [$]500 million.’’ (Internal quotation
marks omitted.) In his objection, the defendant claimed, as well: ‘‘The plain-
tiff over-appraised the property at the time it was reviewing the defendant’s
loan application. The defendant was initially pursuing a loan with a different
lender who would not approve the requested loan amount because the value
of the property did not support such a high loan amount.’’ Although the
court did not reference the defendant’s objection in its commentary, the
existence of this objection in the file supports the idea that the court’s
knowledge of the background of the loan origination was not derived from
extrajudicial sources.
   5
     In raising this issue, it is apparent from the transcript that the court was
aware that Brant had alleged, as a special defense, that the plaintiff failed
to properly credit her for ‘‘all payments made and credits to be applied on
the subject note.’’ It is clear from the record that no evidence of any such
payments was adduced at the hearing on the motion for a deficiency judg-
ment. See footnote 8 of this opinion.
   6
     In TD Bank, N.A. v. Doran, supra, 162 Conn. App. 468, this court con-
cluded that special defenses, such as laches, that could have been raised
during the foreclosure proceedings, may not be raised in the deficiency
hearing. ‘‘The intent of the deficiency proceeding is to determine through
a hearing the value of the property that has been foreclosed as of the date
title vests in the mortgagee and to award the difference between that value
and the amount of the debt as established by the foreclosure judgment.
. . . Therefore, because [i]n a deficiency proceeding . . . the judgment of
foreclosure has already determined that a debt is owed and the amount of
that debt . . . [t]hose issues are not relitigated in the deficiency hearing.’’
(Citation omitted; internal quotation marks omitted.) Id.
   The following colloquy occurred after counsel’s assertion:
   ‘‘The Court: I cannot believe that that’s what the case says, cannot believe.
It doesn’t make any sense.
   ‘‘[The Plaintiff’s Counsel]: Your Honor—
   ‘‘The Court: That’s ridiculous. It’s ridiculous. [Brant’s counsel] is ready
to stand up and offer an expert from [the plaintiff], okay, and the evidence
is going to show that a certain gentleman who happens to be related to
[Brant’s counsel’s] client called up the [plaintiff] and asked them to open
up and to have a special proceeding and open up on January 1, 2016, at
which time that gentleman asked that his checking account balance be
verified by the officer who’d opened up the bank on a legal holiday, and
that gentleman asked that that part of that bank account be withdrawn for
the purpose of applying it toward this loan. You’re telling me that the
Appellate Court says that that gentleman’s efforts on January 1, 2016, to
use all his influence with [the plaintiff] is for naught and should not be
countenance by me. I should not allow the dastardly act of someone paying
off a mortgage after the debt has been determined. I should not allow that.
   ‘‘[The Plaintiff’s Counsel]: Your Honor, that’s what I’m telling you. While
I can tell you factually as counsel, that never happened, but—
   ‘‘The Court: Well, I’m telling you that there’s going to be evidence to that
effect, and you’re telling me that that case prevents that evidence from
coming in.
   ‘‘[The Plaintiff’s Counsel]: That is what I’m telling you, Your Honor.
   ‘‘The Court: Well, I can’t believe that that could be the situation.’’
   7
     The colloquy during this debate reveals that the plaintiff’s counsel consid-
ered, as parallel, the facts of the court’s hypothetical scenario with the facts
in TD Bank, N.A. v. Doran, supra, 162 Con App. 460. See footnote 6 of this
opinion. For example:
   ‘‘The Court: Was there any evidence at all that after the judgment entered
in that case [TD Bank, N.A.] that there was a payment made by the—by
the borrower?
   ‘‘[The Plaintiff’s Counsel]: I would welcome the defendants to put on
that evidence.
   ‘‘The Court: Well, you said that that case [TD Bank, N.A.] prevents that
from being credited. That’s what you’ve just argued.
   ‘‘[The Plaintiff’s Counsel]: I didn’t know, Your Honor. I didn’t say—
   ‘‘The Court: Yes, you did. I went through the whole thing and you said,
no, that had nothing to do with it. Judge Mintz’s number is the number and
that’s the number that we use for the mathematical calculations regardless
of the events that happened on January 1, 2016, in the closed offices of [the
plaintiff] in which a certain gentleman who is known to [Brant’s counsel]
made a payment.
   ‘‘[The Plaintiff’s Counsel]: Your Honor, if they have evidence they wish
to proceed about that, they can attempt to introduce it. I will likely object
to it. Your Honor will rule on any such objections. But from our position,
the judgment debt is what established the baseline for what we are seeking
for a deficiency judgment.’’ (Emphasis added.)
   Subsequently, the plaintiff’s counsel corrected his error:
   ‘‘[The Plaintiff’s Counsel]: Your Honor, I might have misspoken. Had there
been such a payment, the bank would credit.
   ‘‘The Court: I told you there was such a payment. They opened up the
bank on January 1, 2016, and ordered that the money be swept from his
checking account that he held at [the plaintiff].
   ‘‘[The Plaintiff’s Counsel]: Well, in that—
   ‘‘The Court: The man has enough money in the checking account to pay
off his whole mortgage. It’s in his regular checking account.
   ‘‘[The Plaintiff’s Counsel]: I don’t believe he has any obligation to do
that however. Your Honor, if there had been any such payment, it would
be credited.’’
   8
     We note the hypothetical scenario posited by the court solely to put the
plaintiff’s argument of judicial bias in context. Whether any payment was
made to decrease the debt after judgment by strict foreclosure was not an
issue at the deficiency judgment hearing, not an issue raised on appeal, and
not addressed by any party or the court as a purported occurrence in fact.
See footnotes 6 and 7 of this opinion.
   9
     The defendant testified that Brant’s father ‘‘told me that he was going
to give me the down payment towards a house. It wasn’t that we got a down
payment towards any house as our choosing. We got a down payment
towards this house which he was in negotiations to purchase Lion Share
Farm next door.’’
   10
      For example, during the March 1, 2017 hearing, the following
exchange occurred:
   ‘‘The Court: Are you familiar with the zoning map of the town of
Greenwich?
   ‘‘[The Defendant’s Counsel]: I’m not intimately, Your Honor, no.
   ‘‘The Court: You’re not? Well I am. I’ve lived in town my whole life. It’s
a long, long way. This is in the four acre zone immediately adjacent. This
is a two acre piece of property. The acreage immediately adjacent to it is
a four acre zone and a four acre zone is some distance away. I don’t know
where Cat Rock Road is. I lived in three houses on Cognewaugh Road which
is a similar street old Indian Road, and that is the back country of North
Mianus. It’s not quite the back country because its south of the parkway.
But this is the zoning map and that shows where the four acre zones are. So
if he wants to be critical, he needs to know what the zoning regulations are.
   ‘‘I don’t know the distance of how far it is and how far he’s claiming.
Roads wind around so it may very well be three miles by the way the road
goes, but by the way the crow flies, it’s not three miles to Cat Rock Road,
but it’s well over a mile before you even get to the first two acre zone in
Greenwich. So if someone is trying to use a comparable for the two acres,
that would be a reasonable thing to do to find it in the two acre zone. It
would be a little hard to find [two] acres in a four acre—four acre zone.
   ‘‘[The Defendant’s Counsel]: That is true, Your Honor.
   ‘‘The Court: It’s possible to do that, but it will be [a] little hard to do it.
It would be easier to find two acres that would be—and that area of Cat
Rock Road would be primary to be looking for, but—okay.
   ‘‘The Witness: Am I allowed to respond to that just where I got my—
   ‘‘The Court: No, you may not. You may not.
   ‘‘The Witness: Okay. Sorry.
   ‘‘The Court: I’m just telling you that I have experience on it my own. How
can I say that I don’t know what’s happening in Greenwich when he comes
in and he says something about it when I’ve—the house that I was born
in is right next to Cat Rock Road. I know the—I know the town rather
well, okay.
   ‘‘[The Defendant’s Counsel]: Thank you, Your Honor. I will—
   ‘‘The Court: I even played golf in Lion’s Farms property.
   ‘‘[The Defendant’s Counsel]: I under—
   ‘‘The Court: That’s how far back it goes.
   ‘‘[The Defendant’s Counsel]: I understand it has a slope of some—
   ‘‘The Court: A what?
   ‘‘[The Defendant’s Counsel]: A slope of some portion? It’s rather large
and slopes down? Is that—I haven’t seen it in a long time.
   ‘‘The Court: Yeah. I lost some golf balls there, all right.
   ‘‘[The Defendant’s Counsel]: Was is it a zone? Was it a course?
   ‘‘The Court: Play on both sides. Played where [Peter] Brant’s house is
and that was part of the golf course, so I played on the golf course a number
of times.’’
   11
      For example, the court made lengthy commentary on various topics,
including, but not limited to, counsel’s use of the phrase ‘‘for the record’’
during his introductory identification; the court’s personal schedule and
availability; explanation and recitation of ‘‘enclaves’’ around the world; the
court’s previous real estate transactions in the Stamford/Greenwich area;
the court’s current work load; a lengthy discourse on e-filing, notices, and
Practice Book § 10-13; the court’s familiarity with the area around the prop-
erty and Greenwich; and the court’s caseload as a judge trial referee and
his vacation schedule. The court’s commentary can be fairly characterized
as asides and nihil ad rem.
   12
      During the March 1, 2017 hearing, the following exchange occurred
between the defendant’s counsel and Glucksman:
   ‘‘Q. Okay. And when you chose comparable properties to do your [Decem-
ber, 2015] appraisal, you selected all properties that are located in Stamford;
is that correct?
   ‘‘A. Yes.
   ‘‘Q. Now, is there a reason why you did not use any Greenwich properties
in your comparisons?
   ‘‘A. I’m trying to compare apples to apples.
   ‘‘Q. And so you feel even though this has a Greenwich address, that it
would not be a useful comparison?
   ‘‘A. It would not.’’
   13
      No evidence of the deposition was submitted during the deficiency
judgment hearings. The record is unclear as to whether a deposition was
actually conducted. On February 14, 2017, the defendant filed a motion
for continuance, stating that the deposition was stayed and ‘‘cannot be
rescheduled prior to [the] hearing date.’’ That motion was denied on the
same day, with the court instructing that ‘‘[t]he deposition must be completed
before the hearing . . . .’’ During the March 1, 2017 hearing, the court
remarked: ‘‘I have heard nothing about any deposition completed or not
completed. There’s no motion. There’s nothing to do with me. I don’t have
anything to do with that matter. That’s between the two of you. I’m not
asking for any status report as to any deposition or lack of deposition or
anything of that nature because there’s nothing before me. Nobody’s raised
any issue before me, okay?’’